PER CURIAM.
Ahoto Taysir Mulazim appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice pursuant to 28 U.S.C. § 1915A (2000). Because Mulazim may cure any deficiency by filing an amended complaint, we dismiss the appeal for lack of jurisdiction, because the judgment is not a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.